"Atiumaletavai" is a matai title in the village of Pago Pago, Ma‘oputasi County, American Samoa.
Tovea A. Taeleifi Galea‘i Tupa‘i (Tovea) offered the title for registration by the Territorial Registrar in her name. Three counterclaims were filed by Suafala Tavai, Faoato Fua Tupua, and Atoa S. Sipili. The matter was referred by the Registrar to the Office of Samoan Affairs and thence to the High Court.
The trial in this matter was heard by the Court May 12-14, 1992. The judges deliberated for three days on the evidence and arguments presented. The Court finds as follows:
*89FINDINGS OF FACT
At trial, there was some concern, reflected in the testimony, over the matter of a candidate’s filing for registration of the title as the family was still trying to reach consensus. It was clearly indicated in the testimony of all candidates, however, that the family did indeed gather on two separate occasions for discussions prior to registration, and at the end of the second meeting no consensus was reached. In fact, this second meeting of the family broke up in complete disarray, with open outbursts of candidate declarations from the various factions of the family present. The Court is satisfied, from the evidence presented, that the Atiumaletavai family had a complete opportunity to reach consensus at their second family gathering but obviously were not able to do so.
Although the Court is not persuaded on the merits of all the reasons stated by the filing candidate for registering the title immediately following the second family meeting, filing for registration when the family could not reach consensus is a sufficient reason on its own.
Pursuant to the considerations set forth in A.S.C.A. § 1.0409, the Court makes the following findings of fact regarding the four candidates for the "Atiumaletavai" title:
1. The best hereditary right
The Court is convinced, from the evidence presented, that each of the candidates is of the fifth generation of a direct bloodline tracing back to one common ancestor, Manu, who was the offspring of a holder of the title "Atiumaletavai."
Therefore, the Court cannot find that any candidate prevails over the others in this regard.
2. The wish of a majority or plurality of the clans
While the number or names of clans listed in the questionnaires vary from one to three, it is apparent that each candidate has some clan support from a combination of two or three of them. Thus, candidate Tovea, supported by clans Simaie and Sitai with her list of over 160 names, prevails over the others in this regard.
*903. The forcefulness, character, and personality of the candidates and their knowledge of Samoan custom
The Court finds that candidate Tovea clearly prevails in this regard. Her testimony at trial showed her knowledge of Samoan customs, and her career service record and involvement in community organizations, as well as her unselfish participation in activities that serve the public’s interest at large, show her superior qualities of forcefulness, character, and personality.
4. The value of the holder of the title to the family, village, and country
Here again, candidate Tovea prevails over the others. Her proven active participation in the family affairs, especially during the reign of the last two titleholders, her genuine concern and open willingness to bear some major financial responsibilities on matters pertaining to the good health, as well as some of the off-island medical expenses, of the late titleholder, and her continued support and maintenance of the family sa‘o’s ’monotaga’ in the village of Pago Pago amply display the highest degree of devotion to her family. The fact that she has continually served the family and resided in Gataivai on "Atiumaletavai" communal land, and the leadership role she has played consistently on behalf of the "Atiumaletavai" family in village and government affairs, plus her 22 years of dedicated service to the American Samoa Government, clearly speak well of her high value to the family, village, and country.
CONCLUSIONS
Based on the foregoing findings, the Court concludes:
Tovea Tupa‘i prevails over the other candidates on issues (2), (3), and (4), and she is therefore selected to be the titleholder of the title "Atiumaletavai." The Territorial Registrar is directed to so register the title.
It is so ordered.